Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 03, 2015

The Court of Appeals hereby passes the following order:

A15D0543. KATHRINE CLARK v. RICKY G. RAU.

      Kathrine Clark filed this application for discretionary appeal from the trial
court’s order concerning custody of her minor children. Under OCGA § 5-6-34 (a)
(11), direct appeals are permitted from “[a]ll judgments or orders in child custody
cases awarding, refusing to change, or modifying child custody or holding or
declining to hold persons in contempt of such child custody judgment or orders.”
Thus, the order that Clark seeks to appeal is directly appealable.
      We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Clark shall have ten days from the date of this order to file a
notice of appeal with the trial court. If, however, she has already filed a notice of
appeal, she need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.



                                       Court of Appeals of the State of Georgia
                                                                            09/03/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.